Title: From John Adams to Herman van Bracht, 1 February 1782
From: Adams, John
To: Bracht, Herman van



Amsterdam Feb. 1. 1782
Sir

I have this Day received, the Letter, you did me, the Honour to write me, on the 26 of Jany.
I wish it were in my Power, to send you the inclosed Volume as a Present, but as I am not possessed of any other Copy, and as it is necessary for me, to have it by me, I can only lend it you, for the Time you desire.
Be pleased, Sir, to accept my Thanks for your care, in translating, the american Constitutions into the Dutch Language, and for your good Dispositions towards, the americans which I hope in time may become universal.

With great Respect, I have &c

